Citation Nr: 0506252	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Houston, Texas.

On July 2002 the veteran filed a substantive appeal and 
elected a BVA hearing at a local VA office before a member or 
members of the BVA.  An RO  hearing was held at the Houston 
VARO in September 2002, and the transcript of that hearing is 
of record.  As the veteran failed to present for a Travel 
Board hearing scheduled in October 2003, without good cause 
or a request to reschedule the hearing, that latter hearing 
request is deemed withdrawn.  38 U.S.C.A. § 20.704(d) (2004).


FINDINGS OF FACT


1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  It is at least as likely as not that the veteran's 
bilateral hearing loss and bilateral tinnitus are causally 
linked to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Service connection for hearing loss is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.385 (2004).

2.  Service connection for tinnitus is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West  2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Factual Background

The veteran's August 1946 discharge examination revealed no 
defects of the ears and his hearing was measured as 20/20 for 
coin click and 15/15 for whispered voice.  The veteran filed 
his claims of entitlement to service connection for bilateral 
hearing loss and tinnitus in July 2002.  He contends that 
both conditions are due to acoustic trauma sustained while on 
active duty in Guam, Saipan and Tinian during and immediately 
after WW II.  His duty stations were located on the airstrips 
where there was continuous air traffic of fighters, bombers 
and cargo aircraft.  

The veteran testified at an RO hearing held in September 2002 
that he was exposed to noise from planes for about six months 
during service, for periods up to ten hours a day.  He 
recalled a gradual onset of hearing loss, which he first 
began to notice approximately ten years ago.  As to his 
tinnitus, he stated that he noticed it before his hearing 
loss.  

Pursuant to a Board remand in December 2003, the veteran 
underwent VA audiological and ear examinations in May 2004 to 
determine the etiology of his bilateral hearing loss and 
tinnitus.  Upon the audiological examination, the veteran's 
chief complaint was "can't hear low voices and some female 
as well as mumbled and fast speech."  The examiner noted 
that military audiometric findings were unknown.  The veteran 
stated that the onset of his tinnitus was 58 years ago and is 
characterized by buzzing, hissing, "crickets," and pulsing.  
It usually lasts a few hours a day, until he goes to sleep.  
It is as loud as  a whisper and he assessed it as annoying.  
The examiner noted that tinnitus is a subjective complaint 
and no objective measure exists to validate its presence or 
absence.  The audiological examination  revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 
follows: 35, 40, 70, and 60, respectively, in the right ear, 
for an average of 51; and 35, 50, 75, and 75, respectively, 
in the left ear, for an average of 59.  Speech recognition 
scores were 94 percent, bilaterally.  The diagnosis was mild 
to severe sensorineural hearing loss on the right and mild to 
severe mixed hearing loss on the left, profound, above 8,000.  
The audiologist opined that it was at least as likely as not 
that the veteran's tinnitus was related to his in-service 
noise exposure but that, without hearing thresholds (during 
service), it was not possible to determine whether military 
noise exposure had an impact on the veteran's hearing loss.  

Upon the VA ear examination in May 2004, the veteran gave a 
history of  bilateral hearing loss and tinnitus of 58 years 
duration.   He indicated that his hearing acuity had slowly 
declined and he described a continuous, high-pitched, non-
pulsatile tinnitus over that period of time.  The veteran 
denied any history of ear surgery or head trauma.  Physical 
examination was essentially normal, aside from some mild 
thickening of the tympanic membranes.  The examiner's 
diagnosis regarding the right ear was moderate rising to mild 
sensorineural loss 500-2k Hz; severe to moderately severe 
sensorineural loss 3k-4k Hz; and acoustic immitance revealed 
a rounded tympanogram and absent/elevated reflexes probe 
right.  As to the left ear, moderate sensorineural loss at 
500 Hz; mild to severe mixed loss 1k-4k Hz; and acoustic 
immitance could not be performed because of an inability to 
obtain a seal.  The physician opined that it was as likely as 
not that the veteran's hearing loss was related to period of 
service.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, is service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and an organic 
disease of the nervous system (to include sensory-neural 
hearing loss) becomes manifest to a degree of l0 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).
 
Impaired hearing will be considered to be a disability when 
the auditory threshold
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

In the instant case, the Board finds that the evidence is at 
least in equipoise as to whether the veteran's bilateral 
hearing loss and tinnitus are etiologically related to in-
service excessive noise exposure.  The Board finds that, 
considering the veteran's duties during service aboard an 
aircraft carrier, the fact that he was exposed to excessive 
noise during that time is not in dispute.  While the service 
medical records show no hearing loss, given the veteran's 
history of in-service acoustic trauma and the longstanding 
history of hearing loss and tinnitus, the veteran was 
afforded audiological and ear examinations.  The audiological 
examination confirmed the presence of bilateral hearing loss, 
as defined by 38 C.F.R. § 3.385.  The examiner, noting the 
veteran's history of in-service noise exposure and tinnitus 
for the past 58 years, opined that it was at least as likely 
as not that the veteran's tinnitus was causally linked to his 
exposure to excessive noise while on active duty.  The 
physician who performed the May 2004 ear examination opined 
that it was at least as likely as not that the veteran's 
bilateral hearing loss was related to the same in-service 
acoustic trauma.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In view of the veteran's history of in-service excessive 
noise exposure, which is not in dispute given his duties 
while aboard ship during and immediately after WWII, and the 
competent opinions noted above, and in the absence of any 
medical opinion to the contrary, the Board finds that, with 
the application of the doctrine of reasonable doubt, service 
connection for bilateral hearing and tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5017(b).


ORDER

Entitlement to service connection for hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


